DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed October 22, 2019.
	Claims 1-12 are pending and are presenting for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Specification
current status of the Cross Reference to Related Applications should be updated. See MPEP 608.01[R-5] and 37 CFR 1.78.
Claim Objections
6.	Claim 4 is objected to because of the following informalities:  
As to claim 4, line 12, recites to include the limitation “the manua” appears to be a typographical error and it should be changed to, for example – the manual --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iborra et al. (US 2002/0062475 A1, hereinafter Iborra) in view of Ferryanto et al. (US 2006/0064288 A1, hereinafter Ferryanto).
As to claim 1, Iborra discloses a method comprising 
providing a tool model, wherein the tool model comprises at least one of text, graphic, and software program description of a tool – (e.g., In one implementation, the automatic
 software production system 202 includes a Computer Aided Software Engineering (CASE) tool 210 front end to based upon requirements-see at least see at least [0043], [0082], Fig. 2, and associated text),
automatically generating a manual for the tool following the description in the tool model, wherein the generating the manual comprising using one or more templates-- (e.g. The automatic software production system 202 is configured to accept requirements 200 as input, and produce a complete, robust application 204 (including both system logic and user-interface code), a database schema 206, and documentation 208 (manual) — see at least [0082], 0646-0649, Fig. 2, and associated text).  
It is to note that while Iborra discloses that the automatic software production system 202 is operable to describe a product-- see at least [0043], [0082], Fig. 2 and associated text, but does not explicitly disclose that the product is a tool. However, Ferryanto, in an analogous art, since it is a system and method of interactive design of a product, discloses, applying of computer-aided design (CAD) tools 16, Fig. 2 on a vehicle engine -- machine -and other type of systems -product—as such,
 “A design of a model of a system is preferably achieved with a generic, parametric driven design process. Advantageously, the parametric process allows for flexibility in design and engineering analysis of the model in a fraction of the time required using conventional design methods. Various computer-based tools are integrated to achieve this enormous time and expense savings, including a vehicle engine, although other types of systems are foreseeable. A computer-generated geometric model representing a design form for a portion of the engine, such as a cylinder head, is shown at 50 of FIG. 3. The engine design is typically generated through the use of conventional computer-aided design (CAD), including computer-aided manufacturing (CAM) and computer-aided engineering (CAE) techniques. The computer system 10 may also include various computer-aided design (CAD) tools and computer-aided engineering (CAE) tools 16, which can be used in conjunction with the method, to be described. The CAD tools 16 may include solid modeling, visualization and parametric design techniques. Solid modeling, for example, takes electronically stored vehicle model data from the model library 14 and standard component parts data from the knowledge-based engineering library 12 and builds complex geometry for part- to-part or full assembly analysis. Several modeling programs are commercially available and generally known to those skilled in the art.” -See Ferryanto, at least [0005], [0019-0021], [0027], Fig. 1, and associated text, with emphasis added.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the applying of computer-aided design (CAD) tools 16, Fig. 2 on a vehicle engine and other type of systems of Ferryanto on Computer Aided Software Engineering (CASE) product tool 210, Fig. 2 of the automatic software production system 202 of Iborra since they both in same computer product design model endeavor and doing so will improve solution generally involves varying existing design parameters without changing the product's basic design configuration for expediting the design optimization of a complex system typically involves multiple responses from users as seen in Ferryanto (e.g. [0019-0020]).
As to claim 2, modified Iborra with Ferryanto discloses further comprising retrieving information from the template, wherein the template comprises a file having formatting information or a database, to assist in the generation of the manual – See Iborra, at least [0082], 0646-0649, Fig. 2, and associated text.  
As to claim 3, modified Iborra with Ferryanto discloses wherein the template comprises a language template for allowing the generation of the manual having a desired language --See Iborra, at least [0082], 0646-0649, Fig. 2, and associated text.  
As to claim 5, modified Iborra with Ferryanto discloses further comprising automatically generating a software program for the (e.g. The automatic software production system 202 is configured to accept requirements 200 as input, and produce a complete, robust application 204 (including both system logic and user-interface code), a database schema 206, and documentation 208 (manual) — see Iborra, at least [0082], 0646-0649, Fig. 2, and associated text).  
As to claim 7, Iborra discloses a method comprising 
providing a tool model, 49 of 521229P015339-US(DC1) EFS WEBwherein the tool model comprises at least one of text, graphic, and software program description of a tool-- (e.g., In one implementation, the automatic
 software production system 202 includes a Computer Aided Software Engineering (CASE) tool 210 front end to based upon requirements-- see at least [0043], [0082], Fig. 2, and associated text); 
automatically generating a software program for the tool following the description in the tool model, wherein the generating the software program comprising using one or more templates -- (e.g. The automatic software production system 202 is configured to accept requirements 200 as input, and produce a complete, robust application 204 (including both system logic and user-interface code), a database schema 206, and documentation 208— see at least [0082], 0646-0649, Fig. 2, and associated text).  
It is to note that while Iborra discloses that the automatic software production system 202 is operable to describe a product-- see at least [0043], [0082], Fig. 2 and associated text, but does not explicitly disclose that the product is a tool. However, Ferryanto, in a model of a system is preferably achieved with a generic, parametric driven design process. Advantageously, the parametric process allows for flexibility in design and engineering analysis of the model in a fraction of the time required using conventional design methods. Various computer-based tools are integrated to achieve this enormous time and expense savings, including solid modeling, parametric design, and probabilistic-based software. If the design of a new product is considered the solution to a particular need, the redesign of the product is an improved solution. The improved solution generally involves varying existing design parameters. Variant design involves varying a design parameter without changing the product's basic design configuration. The design optimization of a complex system typically involves multiple responses. In this example, the process is applied to a vehicle engine, although other types of systems are foreseeable. A computer-generated geometric model representing a design form for a portion of the engine, such as a cylinder head, is shown at 50 of FIG. 3. The engine design is typically generated through the use of conventional computer-aided design (CAD), including computer-aided manufacturing (CAM) and computer-aided engineering (CAE) techniques. The computer system 10 may also include various computer-aided design (CAD) tools and computer-aided engineering (CAE) tools 16, which can be used in conjunction with the method, to be described. The CAD tools 16 may include solid modeling, visualization and parametric design techniques. Solid modeling, for example, takes electronically stored vehicle model data from the model library 14 and standard component parts data from the knowledge-based engineering library 12 and builds complex geometry for part- to-part or full assembly analysis. Several modeling programs are commercially available and generally known to those skilled in the art.” -See Ferryanto, at least [0005], [0019-0021], [0027], Fig. 1, and associated text, with emphasis added.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the applying of computer-aided design (CAD) tools 16, Fig. 2 on a vehicle engine and other type of systems of Ferryanto on Computer Aided Software Engineering (CASE) product tool 210, Fig. 2 of the automatic software production system 202 of Iborra since they both in same computer product design model endeavor and doing so will improve solution generally involves varying existing design parameters without changing the product's basic design configuration for expediting the design optimization of a complex system typically involves multiple responses from users as seen in Ferryanto (e.g. [0019-0020]).
As to claim 8, modified Iborra with Ferryanto discloses wherein the tool comprises a plurality of modules, wherein at least a first module is assembled, wherein at least a second module is not see Iborra, at least 0026-0027, 0083-0084.  
As to claim 9,  modified Iborra with Ferryanto discloses further comprising generating a software program comprises receiving a software template, wherein the software template comprises at least one of place-holder commands, command structures, graphical interface, and default functions, mapping the tool model to the software template--  see Iborra, at least [0043], [0082-0084].  
As to claim 10, modified Iborra with Ferryanto discloses further comprising automatically generating a manual for the tool corresponded to the software program-- (e.g. The automatic software production system 202 is configured to accept requirements 200 as input, and produce a complete, robust application 204 (including both system logic and user-interface code), a database schema 206, and documentation 208— see Iborra, at least [0082], 0646-0649, Fig. 2, and associated text). 
As to claim 11, modified Iborra with Ferryanto discloses further comprising automatically generating a user manual for the tool for operating the software program (e.g. The automatic software production system 202 is configured to accept requirements 200 as input, and produce a complete, robust application 204 (including both system logic and user-interface code), a database schema 206, and documentation 208— see Iborra, at least [0082], 0646-0649, Fig. 2, and associated text).  
4, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iborra in view of Ferryanto, and in further view of Damm et al. (US 2004/0060037 A1, hereinafter Damm).
As to claim 4, it is to note that while modified Iborra with Ferryanto discloses wherein generating a manual  - (e.g. The automatic software production system 202 is configured to accept requirements 200 as input, and produce a complete, robust application 204 (including both system logic and user-interface code), a database schema 206, and documentation 208 (manual) — see Iborra at least [0082], 0646-0649, Fig. 2, and associated text) comprises48 of 521229P015339-US(DC1)EFS WEB running a template engine , wherein the template engine is operable to accept the tool model – (e.g., validator 220 – see Iborra, at least 0043, 0082, 0153-0154, 0646-0649, Fig. 2, and associated text), but does not explicitly disclose together with at least one of a figure template for figure generation and a document template for document generation, wherein the template engine is operable to generate at least one of a figure file comprising instructions for figure generation and a document file comprising instructions for document generation; running a processor, wherein the processor is operable to accept the at least one of a figure file and a text file, wherein the processor is operable to generate the manual.
However, Damm, in an analogous art, discloses
The so-called Computer-Aided Software Engineering tools (CASE tools) are diagram editors that provide tool support for modeling.  These tools let a user design a system using a graphical design notation and usually generate at least code skeletons or a code CASE tools, among other things, help users to create, edit, and layout diagrams, to perform syntactic and semantic checks of models, to simulate and test models, to share diagrams between and combine diagrams from several users, to generate code or code skeletons from models (forward engineering) and generate diagram or diagram sketches from code (reverse and round-trip engineering), and to produce documentation based on models and diagrams.  Many CASE tools are based on UML, i.e., they allow users to create UML models and diagrams.

Another way to exchange models with other tools is through runtime connections to those tools.  Such synchronous integration is typically component-based.  
If a user wants to work on an existing model made in a CASE tool, the initial synchronization includes transferring the model to the program according to the invention.  It may also be the case that both the CASE tool and the program according to invention contain models that should be used in a modeling session.  In this case, the synchronization is a merge of the two models. 
 
While synchronizing between the CASE tool on the one hand and the program according to the invention, a mapping between the data in these two programs is built.  The mapping is used in the incremental synchronization, allowing, for example, a change to a class in the program according to the invention to be propagated to the corresponding class in the CASE tool. 
 	In order to keep the models in the CASE tool and the program according to the invention synchronized after the initial synchronization, changes in one model should propagate to the other model.  For this purpose, two integration-specific Observers observe the models.  The Observer of the CASE tool relies on COM.RTM.  events. 
 	If, for example, a new class is created in the program according to the invention, an Observer will get notified, and it will then cause the new class to be transferred to the CASE tool.  In a similar way, changes to, or deletion of, existing elements in the program according to the invention will be propagated to the CASE tool.  Updates in the CASE tool are propagated to the program according to the invention in a similar way.” – See Damm, at least [0009], 0105-0109, with emphasis added. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the synchronizing/merging of         components based with 
As to claim 6, it is to note that modified Iborra with Ferryanto does not explicitly discloses, further comprising updating the tool model; automatically generating an updated manual for the updated tool model; automatically generating an updated software program for the tool corresponded to the updated manual.  However, Damm, in an analogous art, discloses
The so-called Computer-Aided Software Engineering tools (CASE tools) are diagram editors that provide tool support for modeling.  These tools let a user design a system using a graphical design notation and usually generate at least code skeletons or a code framework.  CASE tools, among other things, help users to create, edit, and layout diagrams, to perform syntactic and semantic checks of models, to simulate and test models, to share diagrams between and combine diagrams from several users, to generate code or code skeletons from models (forward engineering) and generate diagram or diagram sketches from code (reverse and round-trip engineering), and to produce documentation based on models and diagrams.  Many CASE tools are based on UML, i.e., they allow users to create UML models and diagrams.

Another way to exchange models with other tools is through runtime connections to those tools.  Such synchronous integration is typically component-based.  
If a user wants to work on an existing model made in a CASE tool, the initial synchronization includes transferring the model to the program according to the invention.  It may also be the case that both the CASE tool and the program according to invention contain models that should be used in a modeling session.  In this case, the synchronization is a merge of the two models. 
 
hile synchronizing between the CASE tool on the one hand and the program according to the invention, a mapping between the data in these two programs is built.  The mapping is used in the incremental synchronization, allowing, for example, a change to a class in the program according to the invention to be propagated to the corresponding class in the CASE tool. 
 	In order to keep the models in the CASE tool and the program according to the invention synchronized after the initial synchronization, changes in one model should propagate to the other model.  For this purpose, two integration-specific Observers observe the models.  The Observer of the CASE tool relies on COM.RTM.  events. 
 	If, for example, a new class is created in the program according to the invention, an Observer will get notified, and it will then cause the new class to be transferred to the CASE tool.  In a similar way, changes to, or deletion of, existing elements in the program according to the invention will be propagated to the CASE tool.  Updates in the CASE tool are propagated to the program according to the invention in a similar way.” – See Damm, at least [0009], 0105-0109, with emphasis added. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the synchronizing/merging including updating of components based with programming code of CASE tool as seen in Damm on the Computer Aides Software Engineering (Case) product tool of modified Iborra with Ferryanto for further would  promoting for intuition, flexibility, and collaboration, giving a more direct, less complex  for various user/developer as seen in Damm (e.g., 0013). 
As to claim 12, it is to note that modified Iborra with Ferryanto does not explicitly discloses further comprising updating the tool model; automatically generating an updated software program for the updated tool model; automatically generating an updated manual for the tool corresponded to the updated software program.
However, Damm, in an analogous art, discloses
Computer-Aided Software Engineering tools (CASE tools) are diagram editors that provide tool support for modeling.  These tools let a user design a system using a graphical design notation and usually generate at least code skeletons or a code framework.  CASE tools, among other things, help users to create, edit, and layout diagrams, to perform syntactic and semantic checks of models, to simulate and test models, to share diagrams between and combine diagrams from several users, to generate code or code skeletons from models (forward engineering) and generate diagram or diagram sketches from code (reverse and round-trip engineering), and to produce documentation based on models and diagrams.  Many CASE tools are based on UML, i.e., they allow users to create UML models and diagrams.
Another way to exchange models with other tools is through runtime connections to those tools.  Such synchronous integration is typically component-based.  
If a user wants to work on an existing model made in a CASE tool, the initial synchronization includes transferring the model to the program according to the invention.  It may also be the case that both the CASE tool and the program according to invention contain models that should be used in a modeling session.  In this case, the synchronization is a merge of the two models. 
 	While synchronizing between the CASE tool on the one hand and the program according to the invention, a mapping between the data in these two programs is built.  The mapping is used in the incremental synchronization, allowing, for example, a change to a class in the program according to the invention to be propagated to the corresponding class in the CASE tool. 
 	In order to keep the models in the CASE tool and the program according to the invention synchronized after the initial synchronization, changes in one model should propagate to the other model.  For this purpose, two integration-specific Observers observe the models.  The Observer of the CASE tool relies on COM.RTM.  events. 
 	If, for example, a new class is created in the program according to the invention, an Observer will get notified, and it will then cause the new class to be transferred to the CASE tool.  In a similar way, changes to, or deletion of, existing elements in the program according to the invention will be propagated to the CASE tool.  Updates in the CASE tool are propagated to the program according to the invention in a similar way.” – See Damm, at least [0009], 0105-0109, with emphasis added. 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/MARINA LEE/Primary Examiner, Art Unit 2192